Citation Nr: 1109830	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which established service connection for PTSD, and assigned a 50 percent disability evaluation for the disorder.  In June 2009, the Board remanded the case for additional development.  The Veteran filed a notice of disagreement with his rating and subsequently perfected an appeal.  


FINDINGS OF FACT

Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  However, it has not been productive of occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records and providing the Veteran with VA examinations in July 2005, June 2009, and January 2010.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected PTSD.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

The Veteran contends, in substance, that his PTSD is more disabling than the 50 percent disability rating that he is currently assigned.  It is noted that service connection was established for PTSD by the RO in an August 2005 rating decision, based in part on a review of the Veteran's service personnel records, which showed that he served in Vietnam; and, based on the review of a contemporaneous VA examination report which reflected that the Veteran was diagnosed with PTSD.   

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It also indicated that in the case of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The record reflects that the Veteran received mental health counseling from the Veteran's Center from December 2003 to August 2004.  The Veteran reported that he had emotional support from his wife and was close with his extended family.  Additionally, the Veteran discussed the trauma he experienced while in service.  Furthermore, he reported difficulty adjusting to civilian ways of life once he returned from service.  Moreover, he reported that he was easily angered for no apparent reason, uncomfortable around people he didn't know, and sweat during his sleep when he had extreme nightmares.  In addition, the Veteran reported that he had been depressed for a long time.  Also, he stated at his initial interview that he thought about suicide in the 1970's because he was having family problems.  However, throughout his counseling sessions, the Veteran denied any suicidal or homicidal ideations.  

Additionally, VA outpatient records reflect that the Veteran received further treatment for PTSD from March 2004 to October 2010.  The Veteran shared his traumatic events in service as a medic during Vietnam.  Additionally, the Veteran stated that he experienced night sweats, nightmares, anxiety, nervousness, and worry.  Furthermore, he stated that he continued to have panic attacks, but that they were less often.  Moreover, the Veteran reported that he became frustrated at times when things did not go his way.  He also reported that he sometimes had anger outburst.  In addition, he stated that he did not have crying spells, or feelings of helplessness.  Over time, the Veteran reported that he was better able to talk about Vietnam without choking up.  Furthermore, he reported that he had interest in reading, fishing, and gardening.  Moreover, he stated that he lived with his wife of 40 years, and explained that his nightmares were upsetting to both him and his wife.   Additionally, he reported that his condition caused stress to his wife and family.  However, he further stated that his wife was supportive and made attempts to understand his condition.  Furthermore, the Veteran reported that he was retired, but ran his own restaurant where he worked 12-17 hours per day, six days a week.  The Veteran stated that his work gave him something to focus on.  Moreover, he reported that he was a busy man, with good energy, and was interested in things.  

Throughout the Veteran's treatments, his doctor stated that no evidence of hallucinations, delusions, or paranoid ideations were elicited during the appointments.  Additionally, there were no oddities in the Veteran's behavior or speech.  The Veteran's speech was consistently noted to be within normal limits for tone, pitch, and rate.  Furthermore, the doctor also noted that the Veteran's thought process was noted as logical and goal directed.  The Veteran's doctor reported that he became tearful during one of their appointments.  Moreover, the doctor noted that the Veteran was doing well with his medication therapy.  Lastly, at the September 2009 VA mental health appointment, the doctor assigned the Veteran a GAF score of 55.  Additionally, the Veteran was assigned a Global Assessment of Functioning (GAF) score of 45 at the February 2010 appointment.  
  
The Veteran was first afforded a VA examination in July 2005.  The Veteran reported in-service and post-service events that lead to his PTSD symptoms.  The Veteran reported that he currently spent his time fishing and gardening, which he enjoyed because he could have time alone.  The Veteran reported that he initially sought help for problems associated with Vietnam, including anxiety, nightmares, and intrusive thoughts in the 1970's.  The Veteran reported that he began taking medication and attending individual therapy sessions at the VA three years ago.  The Veteran found that it became easier to talk about his military experiences in therapy, but his nightmares became worse.  The doctor noted that the Veteran entered treatment at the Baton Rouge Outpatient Clinic in March 2005, at which time he received a diagnosis of PTSD and depression.  

Upon examination, the Veteran complained mostly of re-experiencing symptoms and hyperarousal.  The examiner noted that the Veteran was awake, alert, and oriented.  Additionally, the examiner noted that the Veteran's speech was fluent and grammatical.  Furthermore, the Veteran's thoughts were noted to be clear and linear.  Moreover, the examiner noted that the Veteran was dressed appropriately and was neatly groomed.  In addition, the examiner stated that the Veteran's mood appeared subdued and his affect was tense.  The examiner also noted that the Veteran's voice shook when describing his military trauma, but maintained his composer.  The Veteran's responses to questions were direct and adequately detailed.  Lastly, the examiner noted that the Veteran was pleasant throughout the interview.  

The examiner diagnosed the Veteran with PTSD due to his current symptoms.  The Veteran discussed his nightmares of incidents in service.  Additionally, he reported that he would wake up sweating and shouting.  Furthermore, he stated that he experienced intrusive thoughts of the traumas approximately once per week.  Moreover, the examiner stated that these thoughts usually caused the Veteran physiological arousal and emotional upset, such as increased heart rate and crying.  The examiner also noted that the Veteran had symptoms of avoidance.  Additionally, the Veteran described feeling detached from others.  Furthermore, he reported that he was frequently irritated by minor stresses.  The Veteran reported that his last panic attack was a year ago.  In addition, the examiner noted that Veteran had symptoms of depression, such as feeling sad at times, guilty, loss of appetite, and feelings of worthlessness.  Moreover, the Veteran denied ever feeling suicidal.  The examiner assigned the Veteran a GAF score of 51.  Lastly, the examiner stated that the Veteran was able to perform the full range of activities of daily living.  

The Veteran was afforded another VA examination in June 2006.  The Veteran reported that he had a decrease in his libido, and an increase in night sweats related to nightmares since his last exam.  Additionally, he said he felt more anxious than he used to, and had more headaches.  The doctor noted that the Veteran was oriented and neatly groomed with adequate hygiene.  Furthermore, the examiner stated that his affect was within normal limits and his behavior was appropriate.  Moreover, the Veteran's speech was generally normal with regard to production, volume, content, and clarity.  

Upon examination, the examiner noted that the Veteran still experienced symptoms related to his military trauma, which met the full criteria for PTSD.  Additionally, the examiner stated that the Veteran's symptoms caused him significant distress.  The Veteran reported such symptoms as nightmares, avoidance, insomnia, diminished concentration, extreme irritability, hypervigilance, and exaggerated startle response.  Furthermore, the examiner stated that the Veteran experienced depressive symptoms, which impacted his functioning and mood.  In addition, the examiner stated that the Veteran's alcohol consumption decreased.  The Veteran also appeared to employ the coping strategy of keeping busy to avoid his PTSD symptoms.  The examiner assigned the Veteran a GAF score of 51.  Lastly, the examiner noted that the Veteran's GAF score was related to his PTSD and the moderate effect it had on his functioning.

The Veteran was afforded another VA examination in January 2010.  The examiner noted that the Veteran was under treatment for depression and anxiety.   Additionally, the Veteran reported that he attended group therapy, which he thought was helpful.  The Veteran reported that he was married, but that the relationship was fair due to libido problems.  Furthermore, he stated that he had three children, two of which he got along well with.  The Veteran also reported that he had a friend locally that he saw once a month, and other friends in California.  Moreover, the Veteran reported that his activities included going to church and outdoor activities, such as fishing.  The Veteran reported that he had trouble sleeping, and was prescribed medication for the problem.  Additionally, the Veteran denied a history of panic attacks, homicidal or suicidal thoughts, and episodes of violence.   Furthermore, the examiner noted that the Veteran had no obsessive, ritualistic, or obsessive behaviors.  Moreover, the examiner noted that the Veteran was able to maintain his personal hygiene.  The examiner noted that the Veteran was clean, neatly groomed, and in a dysphoric mood.   Lastly, the examiner stated that the Veteran's impulse control was fair.  

The examiner documented the Veteran's PTSD symptoms.  The Veteran reported recurrent and intrusive distressing recollections and dreams of the in-service events.  Additionally, the examiner noted that the Veteran had intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Furthermore, the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  Moreover, he made efforts to avoid activities, places, or people that arouse recollections of trauma.  In addition, he reported feelings of detachment and estrangement from others. 

Veteran reported that he worked full-time as a restaurant manager for the past four years.  The Veteran reported that he avoided disciplining employees due to fear of losing control.  The examiner noted that the Veteran personally handled money, paid bills, and was capable of managing his financial affairs.  The examiner diagnosed the Veteran with PTSD and major depressive disorder.  The examiner assigned the Veteran a GAF score of 45.  Additionally, the examiner stated that depression and past alcohol abuse were likely related to his PTSD.  Furthermore, the examiner stated that the Veteran did not have total occupational and social impairment due to his PTSD symptoms.  Moreover, the examiner stated that the Veteran's symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  However, the examiner specifically stated that the Veteran had reduced reliability and productivity due to his PTSD symptoms.  

The Veteran also attended PTSD group therapy sessions at the VA from April 2008 to February 2010.  At one of the group sessions, the Veteran became tearful at times because it was very painful for him to examine his feelings surrounding his time in service.  Additionally, the Veteran discussed his issues with depression with the other members.  However, in other sessions the Veteran reported that that he was improving his outlook and interactions.  Furthermore, he stated that his current goals included growing his restaurant business, in addition to connecting more with others.  Moreover, in a February 2010 session, the Veteran reported that he found family and self-growth as the main factors that kept him going.  The psychiatrist who ran the group sessions continually reported that the Veteran was an active and attentive member, and engaged in conversations with the other members.  Additionally, it was noted that the Veteran interacted well with other group members and showed a genuine interest in how other members were doing in their daily lives.  Lastly, the Veteran expressed his gratitude to the group for being there, as they were a support to him that provided guidance and assistance.  

Throughout the pendency of this appeal the Veteran has been assigned GAF scores ranging from 45-55.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores from 41-50 reflects serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). Id.

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent over the course of the appeals period.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his PTSD.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

At no time since the date of service connection has the Veteran been found to display suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

In the Veteran Center counseling sessions, the Veteran reported that he had thoughts of suicide in the 1970's.  However, the Veteran consistently denied any suicidal ideations throughout his mental health treatment.  Additionally, the Veteran stated in the VA outpatient treatment reports that he experienced panic attacks; however, he reported that they occurred less often and were not near-continuous.  Although the Veteran was diagnosed with depression, it was not reported to affect his ability to function independently, appropriately, or effectively.  All medical evaluations and appointments state the Veteran was oriented to time, place, and space.  Additionally, the Veteran reported that he was able to independently perform tasks, such as handling his financial affairs.  Furthermore, the Veteran's outpatient treatment records documented that he was clean and neatly groomed, showing that he did not neglect his personal hygiene.  Moreover, the Veteran upheld a full-time job as a manager at a restaurant.  The Veteran reported some trouble with disciplining workers for fear of losing control; however, he continued to maintain his position of authority as a manager.  Additionally, the Veteran denied ever becoming violent.  Moreover, he sustained relationships with his wife and children, which shows that he does not have an inability to maintain effective relationships.   Furthermore, the Veteran reported in the VA outpatient treatment records that his wife was supportive and made attempts to understand his condition.  Most importantly, the January 2010 VA examiner stated that the Veteran's symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school, but caused reduced reliability and productivity.

Furthermore, the Veteran's GAF scores, even at their lowest, have not fallen below 45, which is indicative of serious, but not total, occupational and social impairment.  Accordingly, the Board finds that the Veteran's PTSD symptoms have not worsened to the extent that a 70 percent disability rating is warranted.  38 C.F.R. § 4.130, DC 9411.

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 50 percent at any time throughout the relevant appeals period.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted increased ratings at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that although the Veteran has reported experiencing difficulty in the workplace due to his PTSD symptoms, he has not reported an inability to work.  Additionally, the record reflects that the Veteran is currently still employed full-time as a manager.  Nor has the Veteran's PTSD been shown to warrant frequent, or, indeed, any periods of hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increase disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


